Citation Nr: 1236684	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for bilateral conjunctivitis, under the provisions of 38 C.F.R. § 3.951(b).

2.  Entitlement to a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, granted an increased, 20 percent rating for bilateral conjunctivitis, effective December 5, 2006.  In February 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating; and the RO issued a statement of the case (SOC) in December 2008.  The following month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ).  A supplemental SOC (SSOC), reflecting the continued denial of the claim, was issued in March 2010.

In January 2011, the Veteran (without his representative) testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, AMC continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In September 2011, the Board denied a rating in excess of 20 percent for blepharoconjunctivitis with chronic lid changes.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In the above-referenced joint motion, the parties found that the Board erred in its September 2011 decision by not addressing whether a ten percent rating for bilateral conjunctivitis-which had been in effect for more than 20 years-was protected under the provisions of 38 C.F.R. § 3.951(b) and, as such, would warrant a separate 10 percent rating in addition to the 20 percent rating assigned by the RO in June 2007.  Accordingly, the Board has characterized the appeal as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The 10 percent disability rating assigned for bilateral conjunctivitis under Diagnostic Code 6018 has been in effect for more than 20 years and is not the result of fraud.   

3.  Pertinent to the February 2007 claim for increase, the Veteran's service-connected eye disability has been manifested by notching, trichiasis, and punctual ectroption of both eyes, resulting in irritative symptoms and discomfort.

4.  At no point pertinent to this appeal has the Veteran's service-connected eye disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. 



CONCLUSIONS OF LAW

1.  The criteria for restoration of a separate, protected 10 percent protected  rating for bilateral conjunctivitis are met.  38 C.F.R. § 3.951(b) (2011).  

2.  The criteria for a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6018, 6020 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, the Board notes that it is restoring the separate, 10 percent, protected rating assigned for bilateral conjunctivitis.   As such, all duties to notify and assist pertinent to this matter have been accomplished.

As regards the matter of a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes, the Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a December 2006 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected bilateral blepharoconjunctivitis with chronic lid changes, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA and private treatment records; and, the reports of May 2007, March 2009, December 2009, and November 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2011 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this matter.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

A. Bilateral Conjunctivitis

Under Diagnostic Code (DC) 6018, a 10 percent rating is assigned for active chronic conjunctivitis (nontrachomatous) with objective findings, such as red, thick, conjunctivae, mucous secretion, etc.  Inactive chronic conjunctivitis is evaluated based on residuals, such as visual impairment and disfigurement (DC 7800).  Under DC 6020, a 10 percent rating is the maximum rating assigned for unilateral ectropion; a 20 percent rating is the maximum rating assigned for bilateral ectropion.  See 38 C.F.R. § 4.79. .

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud....The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.   See 38 C.F.R. § 3.951(b):
 
As noted in the Introduction, above, in the April 2012 joint motion, the parties found that that Board erred in not considering  application of 38 C.F.R. § 3.951(b) in the September 2011 denial of a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.  In that decision, the Board explained that the RO had assigned the current 20 percent rating for the bilateral blepharoconjunctivitis with chronic lid changes pursuant to Diagnostic Code 6018-6020 and then held that the 20 percent rating was the maximum rating assignable under the pertinent Diagnostic Code and therefore denied an increased rating.  The Board was faulted for failing to address the fact that the Veteran had been assigned a 10 percent rating for bilateral conjunctivitis which had been in effect since 1968 under Diagnostic Code 6018.  

In the joint motion, the parties indicated that, when the RO granted the increased rating to 20 percent in June 2007, the RO had replaced the 10 percent rating under Diagnostic Code 6018 with the 20 percent rating for bilateral ectopion under Diagnostic Code 6020 but failed to consider whether the separate 10 percent rating under Diagnostic Code 6018 was protected under 38 C.F.R. § 3.951(b).  Accordingly, the Board was directed to consider application of 38 C.F.R. § 3.951(b).  

In the present case, in August 1968, the RO granted service connection for bilateral conjunctivitis and a 10 percent disability evaluation under Diagnostic Code 6518 (currently Diagnostic Code 6018) has been in effect continuously since that time.  There is no evidence of any kind indicating that the rating assigned by the RO in August 1968 is the product of fraud.  As the 10 percent disability rating was in effect for more than 20 years and there is no showing that the original rating was based on fraud, it was protected under 38 C.F.R. § 3.951(b).  Accordingly, the Veteran is entitled to restoration of a separate 10 percent, protected disability rating under Diagnostic Code 6018.  A 10 percent rating is the maximum rating assignable under this diagnostic code.  

B. Bilateral blepharoconjunctivitis with chronic lid changes.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating greater than 20 percent for the Veteran's bilateral blepharoconjunctivitis with chronic lid changes is not warranted at any time pertinent to the .February 2007 claim for increase. 

A June 2006 private treatment record reflects the Veteran's complaint of itchy eyes with vision loss.

The report of the May 2007 VA examination reflects the Veteran's complaints of red and weeping eyes, with a sensation of foreign body retention and photophobia.  On physical examination, visual acuity was corrected 20/40 (right eye) and 20/25-2 (left eye).  The diagnosis was chronic blepharoconjunctivitis with chronic lid changes, including lid notching and trichiasis causing irritative symptoms and discomfort.  There was also a degree of punctual bilateral ectropion.  The Veteran was also diagnosed with bilateral pseudophakia.

A December 2008 VA treatment record reflects the Veteran's complaint of an intense pain on the left eye for the past three days.  His pain was more pronounced when he put pressure on the eyeball.  There was erythema on the upper eye lid and injected conjunctiva with increased lacrimation.

VA examination in the March 2009 revealed  visual acuity corrected 20/30-1 [far]; J3 [near] (right eye) and 20/40-1 [far]; J5 [near] (left eye).  The diagnoses of refractive error (hypermetropia, astigmatism, and presbyopia), blepharitis, bilateral lower lid trichiasis, moderate dry eyes, bilateral pseudophakia, and increased cup/disc (glaucoma suspect) were made.  A December 2009 report of VA examination confirms the diagnoses.

The report of the November 2010 VA examination reflects the Veteran's complaints of bilateral tearing and ocular burning sensation since 1957.  On physical examination, visual acuity was corrected 20/25 [far]; J2 [near] (right eye) and 20/30-1 [far]; J3 [near] (left eye).  The diagnoses were refractive error (hypermetropia, astigmatism, and presbyopia) with improved visual acuity, blepharitis with secondary conjunctivitis lower eyelid trichiasis and notching, moderate-severe dry eyes, bilateral pseudophakia, and increased cup/disc (glaucoma suspect).

In this case, the RO assigned the 20 percent rating for the Veteran's bilateral blepharoconjunctivitis with chronic lid changes pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6018-6020, indicating that the Veteran's bilateral blepharoconjunctivitis with chronic lid changes is rated on the basis of ectropion.  See 38 C.F.R. § 4.27 . 

The Veteran's essential argument seems to be increased visual acuity impairment as a result of his service-connected bilateral blepharoconjunctivitis with chronic lid changes.  The Board notes that in the February 2010 rating decision, the RO granted, separately, service connection for loss of vision and assigned a non-compensable rating, effective February 26, 2009.  In March 2010, the Veteran filed a NOD with the assigned rating; and the RO issued a statement of the case (SOC) in December 2010.  However, to date, the Veteran has not filed a substantive appeal, perfecting this issue on appeal.  Accordingly, the issue of entitlement to a separate compensable rating for vision loss is not before the Board for consideration.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).  [In any event, the Board notes, parenthetically that, as noted above, the Veteran's corrected vision is consistent with a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6066 (2011)].  

As noted in the May 2007 VA examination report, in addition to the bilateral blepharoconjunctivitis with chronic lid changes, the Veteran has a degree of punctual bilateral ectropion.  This 20 percent rating is the maximum rating assignable for bilateral ectropion.  Under these circumstances, the Board does not find that a rating higher than 20 percent for the Veteran's service-connected bilateral blepharoconjunctivitis with chronic lid changes is warranted.

Notwithstanding the fact that the Veteran is separately rated for loss of vision, as noted above, the Board has also considered the applicability of other diagnostic codes for rating the Veteran's bilateral blepharoconjunctivitis with chronic lid changes, but finds that no other diagnostic code provides a basis for higher rating for this disability.  The bilateral blepharoconjunctivitis with chronic lid changes also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.  

C. Extra-schedular Consideration

The above determinations are based on consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any point pertinent to this appeal period under consideration, the Veteran's service-connected disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the March 2010 SOC and discussed in the August 2011 SSOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria appear to be adequate to rate the service-connected disability under consideration during the period under consideration.  The rating schedule fully contemplates the described symptomatology, and there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  

However, even if, given the facts that the Veteran is already in receipt of the maximum schedular ratings under both Diagnostic Code 6018 and 6020, and that no other provision of VA's rating schedule provides a basis for higher rating, the Board has to find that the schedular criteria are not adequate to rate the disability, the Board notes that the Veteran's service-connected disability has not otherwise objectively been shown to be so exceptional or unusual to warrant a higher rating on an extra-schedular basis.  In particular, the disability has not been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned rating) or to warrant frequent periods of hospitalization-both of which are factors identified in 38 C.F.R. § 3.321.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D. Conclusion

For all the foregoing reasons, the Board finds that, while restoration of a separate, protected, 10 percent rating is warranted, there is no basis for staged rating of the bilateral eye disability, pursuant to Hart, and the higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Restoration of a separate, protected, 10 percent rating for bilateral conjunctivitis is granted, subject to the legal authority governing the payment of compensation.  

A rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


